Name: 96/325/EC: Commission Decision of 29 April 1996 amending Commission Decision 95/340/EC drawing up a provisional list of third countries from which Member States authorize imports of milk and milk-based products and revoking Decision 94/70/EC (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: health;  trade;  cooperation policy;  food technology;  processed agricultural produce
 Date Published: 1996-05-23

 Avis juridique important|31996D032596/325/EC: Commission Decision of 29 April 1996 amending Commission Decision 95/340/EC drawing up a provisional list of third countries from which Member States authorize imports of milk and milk-based products and revoking Decision 94/70/EC (Text with EEA relevance) Official Journal L 123 , 23/05/1996 P. 0024 - 0024COMMISSION DECISION of 29 April 1996 amending Commission Decision 95/340/EC drawing up a provisional list of third countries from which Member States authorize imports of milk and milk-based products and revoking Decision 94/70/EC (Text with EEA relevance) (96/325/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 92/46/EEC of 16 June 1992 laying down the health rules for the production and placing on the market of raw milk, heat-treated milk and milk-based products (1), and in particular Article 23 (2) and (3) thereof,Whereas Commission Decision 95/340/EC (2) establishes a list of third countries from which Member States authorize imports of milk and milk-based products;Whereas following the receipt of additional information from the Polish, Czech, Slovakian, Hungarian, Slovenian, Chilean and Uruguayan authorities it is appropriate to review the position of these third countries on the aforementioned list;Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1 In the Annex of Decision 95/340/EC the lines referring to Chile, the Czech Republic, Hungary, Poland, the Slovak Republic, Slovenia and Uruguay are amended as follows:>TABLE>Article 2 This Decision is addressed to the Member States.Done at Brussels, 29 April 1996.For the CommissionFranz FISCHLERMember of the Commission(1) OJ No L 268, 14. 9. 1992, p. 1.(2) OJ No L 200, 24. 8. 1995, p. 38.